Citation Nr: 0731237	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
the service-connected degenerative disc disease of the lumbar 
spine.  


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to June 
2003.  

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a June 2003 rating decision of the RO in 
Baltimore, Maryland that granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent rating beginning on June 17, 2003, the day 
following the veteran's discharge from the military.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The control of the veteran's claims file subsequently was 
transferred to the RO in Philadelphia, Pennsylvania.  That RO 
certified the appeal to the Board.  

Although the veteran requested a hearing at the RO before the 
Board, he failed to report for his hearing scheduled in March 
2006.  He has not explained his absence or requested to 
reschedule his hearing.  So his hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2006).  

This case was previously before the Board in August 2006 and 
was remanded the case to the RO for additional development of 
the record.  

In a VA Form 8 (Certification of Appeal) dated in July 2006, 
the RO listed the additional issue of an increased rating for 
service-connected hemorrhoids.  On review, this matter is not 
found to be before the Board for the purpose of appellate 
review.   See 38 C.F.R. § 20.200 (2006).  


FINDING OF FACT

The service-connected degenerative disc disease of the lumbar 
spine is shown to have been productive of a disability 
picture that more nearly approximated that of severe 
limitation of motion of the low back for the entire period of 
this appeal; findings of ankylosis currently are not 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
rating, but not higher for the service-connected degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a including 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 
5235-5243 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA describes VA's duties to notify and assist claimants in 
substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements of VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

These requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

Here, records show the RO sent the veteran a VCAA letter in 
April 2003 when he was trying to establish his entitlement to 
service connection for a low back disorder which, as 
mentioned, has since been granted in the June 2003 rating 
decision at issue.  

Also in that decision, the RO assigned the initial disability 
rating and effective date.  In Dingess, the Court held that 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  

The Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  But in 
the Dunlap decision, also cited above, the Court clarified 
that this was only true if the grant of service connection 
and assignment of the initial disability rating and effective 
date occurred prior to VCAA's enactment - meaning before 
November 9, 2000.  

If, on the other hand, as here, this did not occur until 
after the enactment of VCAA, the veteran is entitled to pre-
initial decision notice concerning all elements of his claim 
- including the downstream disability rating and effective 
date elements.  If this did not occur, there is a question of 
whether this is prejudicial error.  

Although the RO admittedly did not send the veteran notice 
concerning the downstream disability rating and effective 
date elements of his claim before initially adjudicating it 
in June 2003, the RO included those additional elements in a 
July 2006 letter to the veteran.  Due to the submission of 
additional evidence, a  SSOC was provided in May 2007 whereby 
the RO again readjudicated the veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

Here, for the reasons mentioned, the veteran has received all 
of the required notice; the VCAA's provisions have been 
considered and complied with.  He was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain the evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining the evidence.  

There is no indication of additional evidence to obtain or 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
him.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the VCAA 
notice is not shown to have any effect on the case or to 
cause injury to him.  Thus, any such defect in notice is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Factual Background

The veteran underwent an orthopedic examination in April 
2003, prior to his release from active duty.  He walked 
without an assistive device and could dress and undress 
without difficulty.  

The veteran was able to walk on his heels and toes, but 
complained of having pain in his back.  He was able to fully 
squat and climb onto the examination table without 
difficulty.  

The examination showed localized tenderness in the spine and 
lumbosacral area.  The range of motion testing revealed 
forward flexion to 45 degrees, extension to 10 degrees, right 
lateral flexion to 20 degrees and left lateral rotation to 20 
degrees.  

The veteran's straight leg raising was positive at 30 
degrees, bilaterally, with complaints of pain in his back.  
There were no complaints of radiculopathy or showing of motor 
weakness or atrophy on radicular/neurological deficit in the 
lower extremities.  

The examiner noted that the veteran had limitation in 
frequent bending, stooping, and lifting heavy weights due to 
chronic back pain.  There was no evidence of further 
limitation due to flare-up, incoordination or weakness.  He 
reported being able to do his job with restrictions, but was 
not able to run or play sports.  The diagnosis was that of 
degenerative disease of the lumbar spine.  

An X-ray study of the veteran's lumbosacral spine showed 
normal alignment and Schmorl's nodes at L3-4 and L4-5.  

In a July 2004 statement, the veteran explained that his 
daily activities were limited due to his back disorder.  His 
wife helped him get ready for work by assisting him with 
dressing and putting on, as well as tying, his shoes.  

The VA outpatient treatment records dated from 2003 to 2006 
reflect continuing complaints and treatment for low back 
pain.  

In February 2007, the veteran was afforded another VA 
examination.  On examination, the veteran walked briskly 
without an assistive device.  There was mild tenderness of 
the spine.  

The range of motion testing showed that his forward flexion 
was limited to 30 degrees, his extension was limited to 10 
degrees, his right and left lateral flexion was limited to 15 
degrees and his rotation to the right and left was limited to 
15 degrees.  No loss of motion due to pain was noted.  

The examiner noted a limitation in frequent bending, stooping 
and lifting heavy weight due to chronic low back pain.  There 
was no evidence of additional limitation either due to pain, 
weakness, incoordination, fatigue, or lack of endurance after 
repetitive motion.  Within the last 12 months, the veteran 
was noted to have experienced one flare-up but the extent of 
limitation could not be projected.  

There was no noted evidence of adverse impact on activities 
of daily living, personal grooming, hygiene or 
transportation.  The diagnosis was that of chronic low back 
pain syndrome and degenerative disc disease of the lumbar 
spine.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.   Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2006) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.   With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  

A 40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  

A maximum 60 percent evaluation is warranted when rating 
based on incapacitating episodes, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  

A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  A 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months, and a 10 percent evaluation is 
assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the criteria effective on September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2006).  

Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective on September 26, 2003, with 
or without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine to 30 degrees or less; or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire spine.  



Analysis

Service connection for low back disability was made effective 
on June 17, 2003 (the date following the veteran's discharge 
from service) in a June 2003 rating decision, and assigned a 
20 percent rating under 38 C.F.R. § 4.71(a), Diagnostic Code 
5292, for moderate limitation of motion of the lumbar spine.  

Under the schedular criteria in effect prior to September 23, 
2003, the Board finds that the service-connected low back 
disability picture more closely approximates the criteria for 
a 40 percent rating based on severe functional loss under 
Diagnostic Code 5292.  

Under the new criteria, the Board finds that the service-
connected low back disability does not meet the criteria for 
a rating higher than 40 percent.  The veteran continued to 
complain of pain with frequent bending, stooping and lifting 
heavy weight during the February 2007 VA examination, but 
findings equivalent to ankylosis are not demonstrated.  

The criteria for evaluating intervertebral disc syndrome 
authorizes an evaluation in excess of 40 percent if there are 
incapacitating episodes of intervertebral disc syndrome 
requiring bedrest prescribed by a physician having a total 
duration of at least six weeks during the past twelve months.  

The veteran has not asserted that he experiences any 
incapacitating episodes of intervertebral disc syndrome nor 
is there any medical evidence showing incapacitating episodes 
requiring bed rest prescribed by a physician.  

In addition, the Board notes that the veteran was afforded a 
VA neurological examination in February 2007.  There was no 
objective evidence of radiculopathy or neuropathy involving 
the lower extremities.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 40 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  



ORDER

An increased initial rating of 40 percent, but not greater, 
for the veteran's service-connected degenerative disc disease 
of the lumbar spine is granted, subject to the regulations 
controlling the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


